Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 10, 12, 13, 26-34 are pending. 
Drawings as originally filed are accepted.
IDS are considered.
Response to Arguments
Arguments presented in Remarks dated 06/07/202 are fully considered.
Applicant alleges that neither Xiao nor Chaudhri discloses “when the terminal meets a preset condition of running a second application and a priority of the second application is higher than a priority of the first application, unlocking the screen of the terminal in response to an unlock instruction, and running the second application in the foreground, wherein the first application is different from the second application”- (see Remark, page 9, last paragraph). The Examiner respectfully disagrees.
In support for the contention, Applicant provides own interpretation of Xiao and Chaudhri (See page 10). The examiner respectfully reminds that prior arts should be taken as a whole rather than any selective specific disclosures.
Applicant admitted that Xiao “essentially describes a system where an application may be displayed after an unlock sequence based on certain priority of the application”. It is noted that Xiao not only disclose displaying an application based on certain priority of the application, but also specifically choosing the highest use frequency (See Xiao, page 6, lines 31-32, as a measure of priority. Therefore, it is guaranteed that Xiao’s first application to be displayed after an unlock sequence to be higher than whatever other application that was opened right before the locking sequence.
Therefore, it is incorrect to allege that Xiao does not disclose any of “when the terminal meets a preset condition of running a second application and a priority of the second application is higher than a priority of the first application, unlocking the screen of the terminal in response to an unlock instruction, and running the second application in the foreground, wherein the first application is different from the second application”.
As clearly discussed above, Xiao in fact discloses at least two different applications, and upon an unlocking sequence, an application with highest priority is to be opened, thus guaranteed the condition ”higher than a priority of the first application”. 
Reference Chaudhri is incorporated merely for the feature of preset condition to trigger the second application as clearly stated in the record (Non-Final Action – page 4) rather than to disclose the entirety of the limitations “when the terminal meets a preset condition of running a second application and a priority of the second application is higher than a priority of the first application, unlocking the screen of the terminal in response to an unlock instruction, and running the second application in the foreground, wherein the first application is different from the second application”.  Therefore, to argue that Chaudhri individually does not disclose the entirety of the above limitation would constitute piece-meal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Chadhri does not determine if an application meets a preset condition. However the  communication application of Chaudhri would have not triggered if it detects no incoming call, which is the preset condition. Therefore this allegation is not persuasive. Furthermore, the priority aspect has been covered by reference Xiao. Chaudhri merely needs to disclose the concept that each application has its own trigger in order to preventing unwanted auto-activation.  Even then, in Chaudhri, an incoming call takes higher priority over a first application of music playing (in context of Xiao) as it requires immediate attention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 26, 27, 28, 34 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS.
As to claims 1 and 34:
Xiao discloses an application switching method implemented via a terminal, the application switching method (Abstract) comprising: running, by the terminal, a first application in the foreground; locking a screen of the terminal in response to a lock screen instruction;  (See page 4, lines 43 through page 5, line 8, a first application program (for example a music application, or some other application) is running on foreground, i.e. with active display on the interface, then the user presses the power button of the phone to set the mobile phone into lock screen)

And regarding: 
when the terminal meets a preset condition of running a second application and a priority of the second application is higher than a priority of the first application, unlocking the screen of the terminal in response to an unlock instruction, and running the second application in the foreground, wherein the first application is different from the second application.

Xiao discloses upon the user performs an unlocking operation to set the phone to unlocked state, the phone actively opens and display the interface of another application with highest priority according to a list  (See page 6, lines 3 through 36).

Xiao however does not explicitly disclose a preset condition of running a second application, however this feature is well established in in Chaudhri, specifically:

Chaudhri, in the same field of endeavor, discloses a method of processing prioritized application upon unlocking a mobile phone (Abstract) and discloses in ¶0093, 0094 and Fig. 7C and D, a mobile phone in clock states, and upon a preset condition of running a second application (a call arrives which is the condition to trigger the voice call application), and with high priority (the call is imminent and requires the user’s immediate attention) causing the user to issue an appropriate instruction to unlock and answer the calls over other more unimportant application such as a music application. See also Fig. 11C-11D for other forms of incoming communication such as text messages.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chaudhri would have a preset condition of running some certain application that requires immediate attention, so as to avoid running the inappropriate application over an important phone call.  Such implementation advantageously allows for timely attention to urgent communication. 
Claim 34 is directed to a non-transitory computer readable storage medium (Abstract of Xiao) having codes to execute the method of claim 1 and thus is rejected by the same reasoning. 
As to claim 2:
 Xiao in view of Chaudhri discloses all limitations of claim 1, wherein the preset condition comprises: the terminal receiving a new message related to the second application while in a lock screen state, wherein the new message comprises at least one of a short message service message, a missed call notification, an instant messaging message, an application update prompt, a push message, or an advertisement message. (See Chaudhri, Fig. 7A, call notification  message (push message), 11D, instant message)

As to claim 6:
Xiao in view of Chaudhri discloses all limitations of claim 2, wherein running the first application in the foreground comprises: running a first interface of the first application in the foreground; and running the second application in the foreground comprises: when a priority of a target interface to which the new message belongs is higher than a priority of the first interface, running the target interface of the second application in the foreground. (See Xiao, page 4, lines 43 through page 5, line 8, a first application program (music) is running on foreground, i.e. with active display on the interface, then the user presses the power button of the phone to set the mobile phone into lock screen. Chaudhri, also Fig. 11C-11D for other forms of incoming communication such as text messages )

As to claim 26:
Xiao in view of Chaudhri discloses all limitations of claim 1, further comprising: when the terminal meets a preset condition of running a second application and a priority of the first application is higher than a priority of the second application, unlocking the screen of the terminal in response to an unlock instruction, and running the first application in the foreground. (See Xiao, page 6, lines 3 through 36, priority-based initiation of application.  Thus, if the first application happens to have the highest application, it would still be displayed on foreground)

As to claim 32:
Xiao in view of Chaudhri discloses all limitations of claim 26, wherein the terminal is further caused to provide execution comprising: when the terminal meets a preset condition of running a second application and a priority of the first application is higher than a priority of the second application, unlocking the screen of the terminal in response to an unlock instruction, and running the first application in the foreground. (As mention above, the initiation in Xiao is based on priority of application, See Xiao, page 6, lines 3 through 36, priority-based initiation of application.  Thus, if the first application happens to have the highest application, it would still be displayed on foreground)

As to claim 27:
 Xiao discloses a terminal, comprising: a processor; and a memory configured to store computer readable instructions that, when executed by the processor, (Xiao, Abstract) cause the terminal to provide execution comprising: running a first application in the foreground; locking a screen of the terminal in response to a lock screen instruction; (See page 4, lines 43 through page 5, line 8, a first application program (for example a music application, or some other application) is running on foreground, i.e. with active display on the interface, then the user presses the power button of the phone to set the mobile phone into lock screen)
 and regarding: 
when the terminal meets a preset condition of running a second application and a priority of the second application is higher than a priority of the first application, unlocking the screen of the terminal in response to an unlock instruction, and running the second application in the foreground, wherein the first application is different from the second application.
Xiao discloses upon the user performs an unlocking operation to set the phone to unlocked state, the phone actively opens and display the interface of another application with highest priority according to a list  (See page 6, lines 3 through 36).

Xiao however does not explicitly disclose a preset condition of running a second application, however this feature is well established in in Chaudhri, specifically:

Chaudhri, in the same field of endeavor, discloses a method of processing prioritized application upon unlocking a mobile phone (Abstract) and discloses in ¶0093, 0094 and Fig. 7C and D, a mobile phone in clock states, and upon a preset condition of running a second application (a call arrives which is the condition to trigger the voice call application), and with high priority (the call is imminent and requires the user’s immediate attention) causing the user to issue an appropriate instruction to unlock and answer the calls over other more unimportant application such as a music application. See also Fig. 11C-11D for other forms of incoming communication such as text messages.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Chaudhri would have a preset condition of running some certain application that requires immediate attention, so as to avoid running the inappropriate application over an important phone call.  Such implementation advantageously allows for timely attention to urgent communication. 
As to claim 28:
 Xiao in view of Chaudhri discloses all limitations of claim 27, wherein the preset condition comprises: the terminal receiving a new message related to the second application while in a lock screen state, wherein the new message comprises at least one of a short message service message, a missed call notification, an instant messaging message, an application update prompt, a push message, or an advertisement message. (See Chaudhri, Fig. 7A, call notification  message (push message), 11D, instant message)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Zhou (US 2016/0110318).

As to claim 3:
Xiao in view of Chaudhri discloses all limitations of claim 2, however is silent on wherein running the second application in the foreground comprises: running a detail interface of the new message in the second application in the foreground; or running a preview interface of the new message in the second application in the foreground.

Zhou, in a related field of endeavor, discloses a method for processing incoming communication at lockscreen (Abstract), and discloses, upon unlocking the screen by the user, the interface discloses a detailed or partial view of the content of the message (¶0047).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Xiao in view of Chaudhri to include a detailed/partial preview of the message.  This implementation allows for flexible use, namely the user can judge the urgency of the communication before devoting efforts to unlock/answer the communication.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Liu (US 2016/0335140).
As to claim 7:
 Xiao in view of Chaudhri discloses all limitations of claim 1, however is silent on the preset condition comprises: the terminal in a lock screen state detecting that the terminal is connected to an audio output device, and the second application is an application supporting audio playback.

However, in case of the second application being a music player application in Xiao, the trigger for a media player to initiate is disclosed in Liu, specifically:
Liu, in a related field of endeavor, discloses a trigger for a media player can be such that in response to detecting connection with a speaker, the user device to initiate a music player application (¶0062).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that , in case of the second application being a music player application in Xiao, the trigger for a media player to initiate is disclosed in Liu being a connection to a speaker module. The implementation allows for convenient access to the relevant application by reducing manual steps.
And regarding: wherein running the second application in the foreground comprises: running the second application in the foreground if the terminal receives the unlock instruction for the first time while in a state of being connected to the audio output device. ( in consideration of Chaudhri, 0093, 0094 and Fig. 7C and D, a mobile phone in clock states, and upon a preset condition of running a second application and with high priority (the plugging of the speaker in Liu indicating the user is prioritizing media contents) causing the user to issue an appropriate instruction to unlock and displaying the relevant application in foreground)

Claim(s) 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Liang (CN 107395872)
As to claim 9:
Xiao in view of Chaudhri discloses all limitations of claim 1, however is silent on the preset condition comprises any of the following: the terminal in a lock screen state detecting that a current location is within a preset geo-fencing, or the terminal in a lock screen state detecting that a current time is within a preset time period.
Liang discloses the preset condition comprises any of the following: the terminal in a lock screen state detecting that a current location is within a preset geo-fencing, or the terminal in a lock screen state detecting that a current time is within a preset time period. (See all steps in page 4, determining whether the current time is the preset time for triggering the second application)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the preset in the system of Xiao/Chaudhri being a time preset as disclosed above. Such implementation helps to improves life quality of the user (page 2, line 1 of Liang).
As to claim 30:
 Xiao in view of Chaudhri discloses all limitations of claim 26, wherein the preset condition comprises any of the following: the terminal in a lock screen state detecting that the terminal is connected to an audio output device, and the second application is an application supporting audio playback; the terminal in a lock screen state detecting that a current location is within a preset geo-fencing, or the terminal in a lock screen state detecting that a current time is within a preset time period. 

Liang discloses the preset condition comprises any of the following: the terminal in a lock screen state detecting that a current location is within a preset geo-fencing, or the terminal in a lock screen state detecting that a current time is within a preset time period. (See all steps in page 4, determining whether the current time is the preset time for triggering the second application)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the preset in the system of Xiao/Chaudhri being a time preset as disclosed above. Such implementation helps to improves life quality of the user (page 2, line 1 of Liang).

Claim(s) 10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Liang (CN 107395872) and in further view of Pappas et al. (US 2008/0296364).
As to claim 10:
Xiao in view of Chaudhri and Liang discloses all limitations of claim 9, however is silent on the second application includes an attendance tracking application, the preset geo-fencing is near a preset clock-in/out location, and the preset time period is a preset clock-in/out time period.

Pappas, however in a relevant field of endeavor, discloses a time-trigger application example that operates based on whether the current time is a preset time (See at least 0042 through 0044).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that a time-based attendance application can be integrated in the system of Xiao combination.  Such implementation allows for effective employee management and reducing loss (Pappas, ¶0004).

And regarding: running the second application in the foreground comprises: running the second application in the foreground when the terminal receives the unlock instruction within the clock-in/out time period for the first time. ( in consideration of Chaudhri, 0093, 0094 and Fig. 7C and D, a mobile phone in clock states, and upon a preset condition of running a second application and with high priority (in this case a work-attendance tracking application that is due to open at a preset time) causing the user to issue an appropriate instruction to unlock and displaying the relevant application in foreground)

As to claim 31:
Xiao in view of Chaudhri and Liang discloses all limitations of claim 30, however is silent on the second application includes an attendance tracking application, the preset geo-fencing is near a preset clock-in/out location, and the preset time period is a preset clock-in/out time period.

Pappas, however in a relevant field of endeavor, discloses a time-trigger application example that operates based on whether the current time is a preset time (See at least 0042 through 0044).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that a time-based attendance application can be integrated in the system of Xiao combination.  Such implementation allows for effective employee management and reducing loss (Pappas, ¶0004).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Liang (CN 107395872) and in further view of Plasmeier (US 2017/0115848).
As to claim 12:
Xiao in view of Chaudhri and Liang discloses all limitations of claim 9, wherein however is silent on the second application includes a game or reading application, the preset geo-fencing is a historical location at which a user used the second application, and the preset time period is a historical time at which the user used the second application.
Plasmeier, in a related field of endeavor, in at least ¶0048 disclosing giving high priority to a gaming application when the user is in a particular location (home).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the second application can be a gaming application with a location-based condition in the context of Xiao’s combination.  Such implementation advantageously allows for ease of access for the relevant application.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 107885567) – translation is attached herewith- in view of Chaudhri et al. (US 2012/0023458) – IDS and in further view of Liang (CN 107395872) and in further view of Babb et al. (US 2016/0086228).
As to claim 13:
Xiao in view of Chaudhri and Liang discloses all limitations of claim 9, wherein however is silent on  the second application includes an application comprising an e-ticket, and the preset geo-fencing is a station.
Babb, in a related field of endeavor, in at least ¶0057 an application comprising an e-ticket, and the preset geo-fencing is a station.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the second application can be a e-ticketting application with a location-based condition in the context of Xiao’s combination.  Such implementation advantageously allows for ease of access for the relevant application.
Allowable Subject Matter
Claims 4, 5, 33 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record discloses all limitations as established above, however does not specifically disclose: the new message is received by the terminal at a first moment; and running the second application in the foreground comprises: running a first interface of the second application in the foreground if the terminal receives the unlock instruction at a moment between the first moment and a second moment, wherein the second moment is later than the first moment; and running a second interface of the second application in the foreground if the terminal receives the unlock instruction at a moment between the second moment and a third moment, wherein the third moment is later than the second moment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (CN 107181856) - The invention claims an application control method and terminal on the terminal screen the acquired preset fingerprint information for inputting preset fingerprint information in the operation area and the operation area previously set correspondingly to match, the preset operating region is preset with an association of the target application, and control the target application control rule, the input fingerprint information with the preset fingerprint information matching is successful, according to the corresponding application control rule to control the target application, therefore, through the project provided by the invention, it can directly trigger the target application of the preset operating region related to control of the process according to the input fingerprint information of the user, which simplifies the operation flow and reduces the power consumption and improves the satisfaction of user experience.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645